Case: 19-1400     Document: 139    Page: 1    Filed: 07/15/2020




    United States Court of Appeals
        for the Federal Circuit
                    ______________________

  PROSPERITY TIEH ENTERPRISE CO., LTD., YIEH
         PHUI ENTERPRISE CO., LTD.,
               Plaintiffs-Appellants

                              v.

  UNITED STATES, NUCOR CORPORATION, STEEL
   DYNAMICS, INC., ARCELORMITTAL USA LLC,
              Defendants-Appellees

  CALIFORNIA STEEL INDUSTRIES, INC., UNITED
        STATES STEEL CORPORATION,
                 Defendants

                              v.

                     AK STEEL CORP.,
                  Defendant-Cross-Appellant
                   ______________________

                2019-1400, 2019-1562, 2019-1563
                    ______________________

    Appeals from the United States Court of International
 Trade in Nos. 1:16-cv-00138-TCS, 1:16-cv-00154-TCS,
 Chief Judge Timothy C. Stanceu.
                 ______________________

                    Decided: July 15, 2020
                    ______________________
Case: 19-1400   Document: 139     Page: 2      Filed: 07/15/2020




 2               PROSPERITY TIEH ENTER. CO.   v. UNITED STATES



     DONALD CAMERON, JR., Morris, Manning & Martin,
 LLP, Washington, DC, argued for plaintiff-appellant Pros-
 perity Tieh Enterprise Co., Ltd. Also represented by
 SABAHAT CHAUDHARY, MARY HODGINS, JULIE MENDOZA,
 BRADY MILLS, R. WILL PLANERT, EUGENE DEGNAN.

     KELLY ALICE SLATER, Appleton Luff Pte. Ltd., Wash-
 ington, DC, argued for plaintiff-appellant Yieh Phui Enter-
 prise Co., Ltd.

     ELIZABETH ANNE SPECK, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee
 United States. Also represented by ETHAN P. DAVIS,
 CLAUDIA BURKE, JEANNE DAVIDSON; MICHAEL THOMAS
 GAGAIN, Office of the Chief Counsel for Import Administra-
 tion, United States Department of Commerce, Washington,
 DC.

     DANIEL SCHNEIDERMAN, King & Spalding LLP, Wash-
 ington, DC, argued for defendant-cross-appellant.

    TIMOTHY C. BRIGHTBILL, Wiley Rein, LLP, Washington,
 DC, for defendant-appellee Nucor Corporation. Also repre-
 sented by TESSA V. CAPELOTO, ADAM MILAN TESLIK,
 MAUREEN E. THORSON, CHRISTOPHER B. WELD.

     ROGER BRIAN SCHAGRIN, Schagrin Associates, Wash-
 ington, DC, for defendant-appellee Steel Dynamics, Inc.
 Also represented by CHRISTOPHER CLOUTIER, ELIZABETH
 DRAKE, PAUL WRIGHT JAMESON, LUKE A. MEISNER, KELSEY
 RULE.

    JOHN M. HERRMANN, Kelley Drye & Warren, LLP,
 Washington, DC, for defendant-appellee Arcelormittal
 USA LLC. Also represented by KATHLEEN CANNON,
 ROBERT ALAN LUBERDA, JOSHUA MOREY, PAUL C.
 ROSENTHAL.
Case: 19-1400   Document: 139       Page: 3      Filed: 07/15/2020




 PROSPERITY TIEH ENTER. CO.   v. UNITED STATES                3



                  ______________________

     Before NEWMAN, DYK, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
     This appeal arises from an antidumping duty investi-
 gation in which the United States Department of Com-
 merce “collapsed” into a single entity three Taiwanese
 producers of goods subject to the investigation. We con-
 clude that Commerce’s collapsing determination is con-
 trary to law and unsupported by substantial evidence. We
 also conclude on cross-appeal that the United States Court
 of International Trade erred when it reversed Commerce’s
 determination that Prosperity submitted inaccurate ques-
 tionnaire responses. We therefore vacate and remand to
 the Trade Court.
                         BACKGROUND
      On June 3, 2015, AK Steel Corporation (“AK Steel”)
 filed a petition with the United States Department of Com-
 merce (“Commerce”) seeking initiation of an antidumping
 duty investigation covering certain corrosion-resistant
 steel products (“CORE”) from Taiwan. Corrosion-Resistant
 Steel Products, 80 Fed. Reg. 37228 (June 30, 2015) (Initia-
 tion of Investigation). CORE is used in the manufacture of
 automobile bodies, commercial buildings, residential build-
 ings, and in appliances.
      Commerce instituted an investigation into CORE sold
 in the United States during the period of investigation of
 April 1, 2014, through March 31, 2015. Commerce selected
 as mandatory respondents the two largest exporters of
 CORE from Taiwan: Prosperity Tieh Enterprise Co., Ltd.
 (“Prosperity”) and Yieh Phui Enterprise Co., Ltd. (“Yieh”).
 During the investigation, Prosperity and Yieh disclosed
 that they were affiliated with a third company, Synn In-
 dustrial Co. Ltd. (“Synn”). Commerce decided to “collapse”
 all three entities, and treat Prosperity, Yieh, and Synn as
Case: 19-1400     Document: 139      Page: 4    Filed: 07/15/2020




 4                PROSPERITY TIEH ENTER. CO.   v. UNITED STATES



 a single entity for purposes of the investigation. Com-
 merce’s collapsing decision is central to this appeal.
                        A. “Collapsing”
      Antidumping duties are imposed on imports of goods
 that Commerce determines are being, or are likely to be,
 sold in the United States at less than fair value. 19 U.S.C.
 § 1673. 1 In general, Commerce calculates antidumping du-
 ties by subtracting the normal value (the home market
 price in the exporting country) from the export price (the
 United States price). 19 U.S.C. § 1677(35). To establish
 both normal value and export price, Commerce will make
 numerous price adjustments for a variety of reasons.
 These calculations are based on price and trade data pro-
 vided by, among other sources, companies (“respondents”)
 that are subject to the investigation; U.S. companies that
 sell goods similar to the goods subject to the investigation;
 and the petitioner. In some instances, Commerce will treat
 related entities as a single entity for purposes of these cal-
 culations. Carpenter Tech. Corp. v. United States, 510 F.3d
1370, 1373 (Fed. Cir. 2007). The purpose of collapsing mul-
 tiple entities into a single entity is to prevent affiliated en-
 tities from circumventing antidumping duties by
 “channel[ing] production of subject merchandise through


     1    Antidumping duty investigations proceed along
 two distinct tracks administered by Commerce and the
 U.S. International Trade Commission. In general, Com-
 merce investigates whether goods that are subject to the
 investigation are sold in the United States at less than fair
 value, i.e., “dumped.” Cleo Inc. v. United States, 501 F.3d
1291, 1294 (Fed. Cir. 2007). The Commission investigates
 whether a U.S. “domestic industry” is materially injured or
 threatened with material injury by reason of goods that
 Commerce has determined are sold at less than fair value.
Id. at 1295. This appeal involves only Commerce’s investi-
 gation.
Case: 19-1400     Document: 139      Page: 5     Filed: 07/15/2020




 PROSPERITY TIEH ENTER. CO.   v. UNITED STATES                 5



 the affiliate with the lowest potential dumping margin.”
 Slater Steels Corp. v. United States, 279 F. Supp. 2d 1370,
 1376 (Ct. Int’l Trade 2003). Commerce’s authority to col-
 lapse arises out of “the Department’s responsibility to pre-
 vent circumvention of the antidumping law.” Queen’s
 Flowers de Colom. v. United States, 981 F. Supp. 617, 622
 (Ct. Int’l Trade 1997). This appeal involves Commerce’s
 practice of collapsing entities.
      Commerce’s practice of collapsing entities is governed
 by 19 C.F.R. § 351.401(f). Section 351.401(f) sets forth
 three collapsing requirements: (1) the entities must be “af-
 filiated”; (2) the entities must have “production facilities for
 similar or identical products that would not require sub-
 stantial retooling of either facility in order to restructure
 manufacturing priorities”; and (3) Commerce must find “a
 significant potential for the manipulation of price or pro-
 duction.” Id. The third requirement is the focus of this
 appeal.
       To determine whether there exists “a significant poten-
 tial for the manipulation of price or production,” Commerce
 “may consider” the following non-exhaustive list of factors:
 (i) the level of common ownership; (ii) the extent to which
 managerial employees or board members of one company
 sit on the board of directors for an affiliated company; and
 (iii) whether operations are intertwined.           19 C.F.R.
 § 351.401(f)(2). “Commerce need not find all of the factors
 in the regulation present to find a significant potential for
 manipulation of price or production.” U.S. Steel Corp. v.
 United States, 179 F. Supp. 3d 1114, 1139 (Ct. Int’l Trade
 2016). But Commerce must consider the “totality of the
 circumstances.” Zhaging New Zhongya Aluminum Co. v.
 United States, 70 F. Supp. 3d 1298, 1304 (Ct. Int’l Trade
 2015); Preamble, 62 Fed. Reg. 27,346 (May 19, 1997) (not-
 ing that collapsing determinations “are very much fact-spe-
 cific in nature, requiring a case-by-case analysis”).
Case: 19-1400   Document: 139     Page: 6     Filed: 07/15/2020




 6              PROSPERITY TIEH ENTER. CO.   v. UNITED STATES



     When Commerce promulgated 19 C.F.R. § 351.401(f),
 it emphasized that collapsing requires a “significant” po-
 tential for manipulation:
     The suggestion that the Department collapse upon
     finding any potential for price manipulation would
     lead to collapsing in almost all circumstances in
     which the Department finds producers to be affili-
     ated. This is neither the Department’s current nor
     intended practice.
 62 Fed. Reg. 27,345 (May 19, 1997) (emphasis added).
 Commerce also clarified that it considers “future manipu-
 lation” when assessing the third requirement. Id. at
 27,346.
         B. Collapse of Prosperity, Yieh, and Synn
     In its Preliminary Determination, Commerce collapsed
 Yieh and Synn (“Yieh/Synn”). Corrosion-Resistant Steel
 Products, 81 Fed. Reg. 72 (Jan. 4, 2016) (Preliminary De-
 termination). Commerce calculated company-specific pre-
 liminary dumping margins of 0.0% for both Prosperity and
 the Yieh/Synn collapsed entity, and preliminarily deter-
 mined that CORE from Taiwan was not being, and was not
 likely to be, sold in the United States at less than fair
 value.
     In its Final Determination, Commerce collapsed Pros-
 perity, Yieh, and Synn (“Prosperity-Yieh-Synn”). Certain
 Corrosion-Resistant Steel Products, 81 Fed. Reg. 35,313
 (June 2, 2016) (Final Determination). Commerce calcu-
 lated dumping margins of 10.34% for the Prosperity-Yieh-
 Synn entity. 2 Corrosion-Resistant Steel Products, 81 Fed.
 Reg. 48,390 (July 25, 2016).



     2  In its initial Final Determination, Commerce de-
 termined that the dumping margin for Prosperity-Yieh-
Case: 19-1400    Document: 139      Page: 7      Filed: 07/15/2020




 PROSPERITY TIEH ENTER. CO.   v. UNITED STATES                7



     Prosperity and Yieh appealed Commerce’s final deter-
 mination to the United States Court of International Trade
 (“Trade Court”). Prosperity and Yieh challenged various
 aspects of Commerce’s duty calculations, and they alleged
 that Commerce considered evidence outside the period of
 investigation when deciding to collapse Prosperity, Yieh,
 and Synn. The Trade Court vacated Commerce’s Final De-
 termination, concluding that Commerce had improperly re-
 lied on evidence outside of the period of investigation.
 Prosperity Tieh Enter. Co. v. United States, 284 F. Supp. 3d
1364, 1373–75 (Ct. Int’l Trade 2018) (“Prosperity I”). The
 Trade Court remanded for Commerce to reperform its col-
 lapse analysis. Id.
      On remand, Commerce emphasized that only one “col-
 lapsing”-related issue remained in dispute: whether there
 existed a “significant potential for the manipulation of
 price or production” satisfying the third requirement of
 § 351.401(f) and justifying the collapse of Prosperity, Yieh,
 and Synn. 3 J.A. 22–23. Commerce determined that the
 “totality of the circumstances” showed a “significant poten-
 tial for the manipulation of price or production,” and col-
 lapsed Prosperity, Synn, and Yieh into a single entity. J.A.
 25–28.
     When analyzing the third requirement of § 351.401(f)
 on remand, Commerce only analyzed the relationship be-
 tween Prosperity and Synn. Commerce found a significant


 Synn was 3.77%. After AK Steel identified errors in that
 decision, Commerce amended its Final Determination to
 reflect a calculated dumping margin of 10.34%.
      3   No party challenged Commerce’s decision to col-
 lapse Yieh and Synn, and there was no dispute that the
 first two requirements of § 351.401(f) were met as to all
 three entities (i.e., Prosperity, Yieh, and Synn were all af-
 filiated and all three parties produced the subject merchan-
 dise). J.A. 22–23.
Case: 19-1400     Document: 139      Page: 8     Filed: 07/15/2020




 8                PROSPERITY TIEH ENTER. CO.   v. UNITED STATES



 potential for manipulation between Prosperity and Synn.
 J.A. 27–28. Commerce relied on evidence showing that (i)
 Prosperity had a 20% ownership interest in Synn; (ii) a key
 official for Prosperity served on Synn’s corporate board; (iii)
 Prosperity and Synn had a galvanizing services agreement
 that allowed them to “shift production during a significant
 portion of the [period of investigation]” ; (iv) the parties had
 a purchase and sale agreement “indicative of intertwined
 operations”; and (v) Prosperity had significant business
 transactions with Synn (sales and purchases) during the
 period of investigation. J.A. 25–28, 31, 42–43.
     Commerce did not consider Prosperity’s relationship
 with Yieh or Prosperity’s relationship with Yieh/Synn. Be-
 cause Commerce had already collapsed Yieh and Synn
 without objection, it explained that the collapse of all three
 entities was appropriate based solely on Prosperity’s rela-
 tionship with Synn. Commerce explained that “neither the
 statute nor regulations” required Commerce to consider
 Prosperity’s relationship to Yieh or to Yieh/Synn. J.A. 39
 (opining that there is “no required sequence or hierarchy to
 be applied with respect to the collapsing analysis where
 more than two entities are subject to such analysis”).
     Prosperity and Yieh appealed the remand determina-
 tion to the Trade Court. The Trade Court affirmed that
 Commerce’s decision to collapse Prosperity, Yieh, and Synn
 was reasonable and supported by substantial evidence.
                       C. Yield Strength
      During the investigation, Commerce disseminated
 questionnaires that sought from Prosperity sales and costs
 information for CORE products having certain product
 characteristics. One of the product characteristics identi-
 fied by Commerce was “minimum specified yield strength,”
 i.e., “yield strength.” Yield strength designates the mini-
 mum stress under which a CORE product permanently de-
 forms. Standards setting organizations such as the ASTM
 International establish minimum specific yield strengths
Case: 19-1400    Document: 139      Page: 9      Filed: 07/15/2020




 PROSPERITY TIEH ENTER. CO.   v. UNITED STATES                9



 for CORE products, providing consumers with the ability
 to order CORE products based on a specific yield strength
 necessary for specific structural applications (e.g., a yield
 strength of not less than 80,000 psi).
     Commerce’s questionnaire and accompanying memo-
 randum asked Prosperity to identify its sales using differ-
 ent categories of yield strength, as shown below:




 J.A. 1177.
     In its Final Determination, Commerce determined that
 Prosperity misreported the yield strength for certain sales.
 J.A. 17561. Specifically, Commerce found that Prosperity
 coded products with a minimum yield strength of 80,000
 psi as a “7” (minimum yield strength over 80,000 psi) ra-
 ther than properly coding those products as a “6” (mini-
 mum specified yield strength of >=65,000 psi but <= 80,000
 psi). Id. Prosperity claimed that it had reported yield
 strength based on its “own internal method,” rather than
 the ASTM industry standard for yield strength. Prosperity
 Reply Br. 28. Commerce determined that Prosperity failed
 to comply with its requests for information. On this basis,
 Commerce applied “adverse facts available” pursuant to 19
 U.S.C. § 1677e, applying higher costs to the affected sales
 in a way that resulted in increased antidumping duties cal-
 culated on Prosperity.
Case: 19-1400    Document: 139     Page: 10     Filed: 07/15/2020




  10              PROSPERITY TIEH ENTER. CO.   v. UNITED STATES



      In Prosperity I, the Trade Court concluded that Com-
  merce’s “factual finding that Prosperity ‘misreported’ yield
  strength” was unsupported by substantial evidence. Pros-
  perity I, 284 F. Supp. 3d at 1378. Prosperity argued that it
  had provided accurate answers to Commerce’s ambiguous
  questions on yield strength. The Trade Court agreed. The
  Trade Court found that Commerce had not specifically re-
  quested yield strength information “as specified by a stand-
  ards organization.” Id.at 1380. Thus, the Trade Court
  concluded, Prosperity reasonably reported yield strength
  based on its interpretation of those instructions by report-
  ing yield strength based on its internal method. Id. The
  Trade Court instructed Commerce to accept Prosperity’s
  data as reported. On remand, Commerce complied with
  the Trade Court’s instruction and recalculated the dump-
  ing margin without applying adverse facts, resulting in a
  decreased margin from 10.34 percent to 3.66 percent.
       Prosperity and Yieh timely appealed the Trade Court’s
  affirmance of Commerce’s collapsing decision. AK Steel
  cross-appealed the Trade Court’s “yield strength” determi-
  nation. We have jurisdiction under 28 U.S.C. § 1295(a)(5).
                           ANALYSIS
      We review de novo decisions of the Trade Court regard-
  ing Commerce’s antidumping duty determinations. Car-
  penter, 510 F.3d at 1372. In doing so, we apply the same
  standard of review as the Court of International Trade ap-
  plies to Commerce’s determination. Id.; Dupont Teijin
  Films USA, LP v. United States, 407 F.3d 1211, 1215 (Fed.
  Cir. 2005). We therefore uphold Commerce’s determina-
  tion unless it is unsupported by substantial evidence or is
  otherwise contrary to law. 19 U.S.C. § 1516a(b)(1)(B)(i).
  The factual findings underlying Commerce’s decision to
  collapse entities are reviewed for substantial evidence.
  Dupont Teijin, 407 F.3d at 1215. Substantial evidence is
  “such relevant evidence as a reasonable mind might accept
Case: 19-1400    Document: 139       Page: 11     Filed: 07/15/2020




  PROSPERITY TIEH ENTER. CO.   v. UNITED STATES              11



  as adequate to support a conclusion.” Consol. Edison Co.
  v. NLRB, 305 U.S. 197, 229 (1938).
                                A.
       This case presents an issue of first impression to this
  Court: whether Commerce’s collapsing analysis requires
  that Commerce consider the factors under 19 C.F.R.
  § 351.401(f) between all entities being collapsed. We con-
  clude that Commerce acted contrary to law when it col-
  lapsed Prosperity, Yieh, and Synn without considering the
  § 351.401(f) factors as between the relationships of Pros-
  perity and Yieh or between Prosperity and Yieh/Synn. We
  hold that Commerce must consider the “totality of the cir-
  cumstances” between all entities when it evaluates
  whether, for purposes of collapsing entities, there is signif-
  icant potential for manipulation of price or production to
  circumvent antidumping duties. Koyo Seiko Co. v. United
  States, 516 F. Supp. 2d 1323, 1347 (Ct. Int’l Trade 2007),
  aff’d sub nom. 551 F.3d 1286 (Fed. Cir. 2008); Zhaoging
  New Zhongya Aluminum, 70 F. Supp. 3d at 1304; Catfish
  Farmers of Am. v. United States, 641 F. Supp. 2d 1362,
  1373 (Ct. Int’l Trade 2009) (explaining that a collapsing de-
  termination is “dependent upon the totality of the facts and
  circumstances”); see also Preamble, 62 Fed. Reg. 27,346
  (May 19, 1997) (noting that collapsing determinations “are
  very much fact-specific in nature, requiring a case-by-case
  analysis”). Neither the Trade Court nor the parties dispute
  this requirement. J.A. 23; Government Br. 5–6; AK Steel
  Br. 6; Prosperity Br. 29; Yieh Br. 13.
      An analysis of the “totality of the circumstances” re-
  quires an “evaluation of all pertinent evidence.” Nobel Bi-
  ocare Servs. AG v. Instradent USA, Inc., 903 F.3d 1365,
  1378 (Fed. Cir. 2018), as amended (Sept. 20, 2018); see also
  Cont’l Plastic Containers v. Owens Brockway Plastic Prod.,
  Inc., 141 F.3d 1073, 1082 (Fed. Cir. 1998) (Newman, J. con-
  curring) (“The totality of the circumstances does not rise
  and fall with any single consideration; it is determined on
Case: 19-1400     Document: 139     Page: 12     Filed: 07/15/2020




  12               PROSPERITY TIEH ENTER. CO.   v. UNITED STATES



  all the facts.”). As the Trade Court explained in Bell Sup-
  ply Co., LLC v. United States:
       Although a totality of the circumstances analysis
       eschews bright line rules for balancing, Commerce
       must explain how each factor weighs in the balance
       and why. The failure to explain the reasonableness
       and weight of each factor results in an “I know it
       when I see it test,” which is no test at all.
  348 F. Supp. 3d 1281, 1295 (Ct. Int’l Trade 2018).
      Commerce claims that it considered the “totality of the
  circumstances,” but it expressly declined to consider evi-
  dence related to the relationship between the two largest
  entities among the three: Prosperity and Yieh. J.A. 39–40.
  Commerce likewise declined to consider evidence related to
  the relationship between Prosperity and Yieh/Synn. In-
  stead, Commerce expressly confined the “totality of the cir-
  cumstances” to evidence concerning the relationship
  between Prosperity and Synn:
       Specifically, the totality of circumstances takes
       into consideration the [20] percent ownership of
       Synn by Prosperity, overlap in the board of direc-
       tors, galvanizing operations performed by Prosper-
       ity for Synn pursuant to a tolling contract which
       accounted for [8.35] percent of Synn’s total produc-
       tion of CORE during the POI and allowed Synn ac-
       cess to certain of Prosperity’s books and records,
       Synn’s performance of cold-rolling for Prosperity
       under a purchase and sale agreement during the
       first month of the POI, and certain purchases and
       sales between Prosperity and Synn.
  J.A. 38–39 (brackets in original). Commerce never ex-
  plained how Prosperity, Yieh, and Synn could potentially
  manipulate pricing and production to the entity with the
  lowest antidumping duty rate.
Case: 19-1400    Document: 139       Page: 13     Filed: 07/15/2020




  PROSPERITY TIEH ENTER. CO.   v. UNITED STATES              13



       Commerce opined that it was “not required to conduct
  its collapsing analysis with respect to Prosperity and Yieh”
  and that “it is entirely appropriate to focus on Prosperity’s
  relationship with Synn.” J.A. 39, 40. This was error. By
  disregarding Prosperity’s relationship with Yieh and
  Yieh/Synn, Commerce failed to consider the “totality of cir-
  cumstances” relevant to whether Prosperity, Yieh, and
  Synn present a “significant potential for the manipulation
  of price or production.”
      Prosperity argues that Commerce can satisfy
  § 351.401(f) only by analyzing Prosperity’s relationship to
  Yieh/Synn, rather than analyzing the relationships be-
  tween all three individual entities. Prosperity Br. 16.
  Prosperity asserts that “once two companies are collapsed
  into a single entity, they must be treated as a single entity
  for all purposes.” Id. at 10 (citing AK Steel Corp. v. United
  States, 34 F. Supp. 2d 756, 768 (Ct. Int’l Trade 1998), rev’d
  on other grounds, 226 F.3d 1361, 1376 (Fed. Cir. 2000)).
  Prosperity concedes that “AK Steel is not binding on this
  Court,” and recognizes that AK Steel involved only the
  question of affiliation under 19 U.S.C. §§ 1677(33)(E)–(F).
Id. at 15–16. Nonetheless, Prosperity argues, “the logic of
  AK Steel squarely applies here”: that “Commerce may not
  analyze the relationship of members of [a collapsed entity]
  to the outside world as if they were independent once it has
  collapsed them.” Id. (quoting AK Steel, 34 F. Supp. 2d at
  768). We disagree.
      Commerce must consider the “totality of the circum-
  stances” relevant to whether there is “significant potential
  for manipulation of price or production” by evaluating ei-
  ther: (i) the relationship between each individual entity
  being considered for collapse (here, Prosperity to Synn,
  Prosperity to Yieh, and Yieh to Synn) or (ii) the relation-
  ship between an individual entity and an already collapsed
  entity with which it is being considered for further collaps-
  ing (here, Prosperity to Yieh/Synn). Because Commerce
  conducted neither of these inquiries, its Final
Case: 19-1400    Document: 139     Page: 14     Filed: 07/15/2020




  14              PROSPERITY TIEH ENTER. CO.   v. UNITED STATES



  Determination is contrary to law and unsupported by sub-
  stantial evidence. We conclude that the Trade Court erred
  when it affirmed Commerce’s collapsing determination.
  We vacate that aspect of the Trade Court’s judgment.
                              B.
      On cross-appeal, domestic producer AK Steel argues
  that the Trade Court erred when it overturned Commerce’s
  factual finding that Prosperity misreported the yield
  strength of its sales. We agree. Substantial evidence sup-
  ports Commerce’s determination that Prosperity misre-
  ported the yield strength of its sales and did not comply
  with Commerce’s requests for information.
       For example, Commerce’s questionnaire and accompa-
  nying memorandum supports Commerce’s finding that
  Commerce’s questionnaire sought yield strength infor-
  mation based on the ASTM industry standard. The ques-
  tionnaire and memorandum provided several examples to
  assist respondents in responding accurately to the yield
  strength portions of the questionnaire. J.A. 1177–1178.
  Each example indicated that yield strength should be re-
  ported based on ASTM specifications. Id. Substantial evi-
  dence also supports Commerce’s finding that “minimum
  specified yield strength” has a common meaning in the in-
  dustry, which incorporates ASTM specifications. For ex-
  ample, Prosperity’s sales and purchase records recite
  ASTM specifications rather than specifications calculated
  using Prosperity’s “internal method.” J.A. 15333–15396.
  Substantial evidence also supports Commerce’s finding
  that Prosperity failed to provide yield strength information
  based on the ASTM industry standard: for example, Pros-
  perity’s responses to the questionnaire. J.A. 17561, J.A.
  l9002; see Prosperity Reply Br. 28. Taken together, this is
  evidence that a reasonable mind might accept as adequate
  to show that Prosperity misreported the yield strength of
  its sales and did not comply with Commerce’s requests for
  information.
Case: 19-1400    Document: 139       Page: 15     Filed: 07/15/2020




  PROSPERITY TIEH ENTER. CO.   v. UNITED STATES              15



      We thus conclude that the Trade Court erred when it
  reversed Commerce’s finding that Prosperity misreported
  yield strength. We vacate that aspect of the Trade Court’s
  judgment.
                        CONCLUSION
      We remand to the Trade Court for further proceedings
  consistent with this opinion.
                VACATED AND REMANDED